ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that ROBERT C. SPIESS of POMPTON PLAINS, who was admitted to the bar of this State in 1981, and who thereafter was suspended from the practice of law for a period of three months effective January 3, 2000, by Order of this Court dated December 10, 1999, and who remains suspended at this time, should be suspended from the practice of law for a further period of three months for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate) RPC 1.15(b) (failure to promptly deliver funds to a client), RPC 5.5(a) (unauthorized practice of law) and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having determined that the three-month term of suspension should commence on the expiration of the three-month suspension ordered on December 10,1999;
And good cause appearing;
*474It is ORDERED that ROBERT C. SPIESS is suspended from the practice of law for a period of three months effective April 3, 2000, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.